J-S12017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 EDDIE JOE POTEET, SR.                     :
                                           :
                    Appellant              :    No. 1456 MDA 2018

     Appeal from the Judgment of Sentence Entered November 29, 2017
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0006263-2015


BEFORE: BOWES, J., DUBOW, J., and MUSMANNO, J.

CONCURRING MEMORANDUM BY BOWES, J.:               FILED FEBRUARY 03, 2021

      I agree with the learned majority’s substantive analysis regarding the

trial court’s jury instructions, Appellant’s obligation to register as a convicted

sex offender, and the inapplicability of the Rape Shield Law, 18 Pa.C.S.

§ 3104.   However, I respectfully disagree with my esteemed colleagues’

conclusion that the proffered impeachment evidence concerning the victim’s

contemporaneous allegations of sexual abuse against someone else was

properly excluded by the trial court.

      As the majority addressed our standard of review and succinctly

summarized the procedural posture of this case, I will not revisit those items

herein. However, for ease of discussion, I briefly restate the factual history

and outline the relevant offer of proof that is the genesis of Appellant’s

contention.
J-S12017-19


      The victim testified that Appellant engaged in escalating episodes of

sexual abuse against her while she was between the ages of four and ten. The

abuse ended when the victim moved from the home at the age of ten, but

Appellant assaulted her again when she was thirteen years old. On cross-

examination of the victim, Appellant’s counsel inquired about the former

boyfriend of the mother. See N.T., 9/6/17, at 130. Then, in response to the

Commonwealth’s request for an offer of proof, counsel indicated that he

sought to introduce evidence that the victim previously alleged that her

mother’s former paramour assaulted her sexually when she was seven years

old. Id. Counsel explained that the alleged abuse occurred contemporaneous

with the allegations against Appellant. Id. at 131. The trial court barred the

inquiry under the Rape Shield Law.

      Although the trial court’s post-trial analysis subsequently retreated from

its reliance upon the Rape Shield Law, the court concluded that the proffered

impeachment evidence was irrelevant.       It reasoned, “Whether or not T.B.

accused another person of sexually assaulting her does not make it more or

less probable that Appellant assaulted her.” Trial Court Opinion, 11/20/18, at

10.   The majority’s analysis builds upon the trial court’s premise that the

evidence was irrelevant, adding that, since Appellant’s reference to the prior

allegation did not suggest that the assertion was fabricated, it did not bear

upon the victim’s credibility.   See Majority Memorandum at 7 (“Because

Appellant did not assert that the Victim’s purported accusation was false,


                                     -2-
J-S12017-19


either before or after the court’s ruling denying any further questioning,

counsel’s ‘belief’ that the Victim made an accusation about another person

was not relevant to the issue of the Victim’s credibility.”). For the following

reasons, I respectfully disagree.

       The majority requires an express assertion that the prior allegation of

abuse was false. Considering the fact that portions of the alleged assaults

overlap, or at least occurred close in time, I do not believe that Appellant was

compelled to assert that the victim fabricated the prior allegations in order for

the proffered evidence to bear on the victims’ credibility. In my view, the

witness’s potential confusion about the overlapping assaults was sufficient to

implicate her credibility based upon faulty recollection.1

       Evidence of prior sexual assaults is admissible if it is relevant and

material.    Commonwealth v. Johnson, 638 A.2d 940, 942 (Pa. 1994).

Pursuant to Pa.R.E. 401, “[e]vidence is relevant if . . .it has any tendency to

make a fact more or less probable than it would be without the evidence; and

. . . the fact is of consequence in determining the action.”       Furthermore,

“[i]mpeachment evidence is evidence which is presented as a means of


____________________________________________


1 Although evidence concerning the victim’s prior allegations of abuse
admittedly lacks the gravitas of the impeachment evidence challenging the
respective witnesses’ propensity for truthfulness in Commonwealth v.
Woeber, 174 A.3d 1096 (Pa. Super. 2017) and Commonwealth v. Schley,
136 A.3d 511, 517-19 (Pa.Super. 2016), which the majority cites in support
of its position, the evidence nevertheless was admissible to challenge the
witness’s credibility based on faulty recollection. A point that I develop in the
body of this concurring memorandum.

                                           -3-
J-S12017-19


attacking the witness’[s] credibility.”   Commonwealth v. Palo, 24 A.3d

1050,     1055    (Pa.Super.   2011)   (quoting   Leonard    Packel   &   Anne

Poulin, Pennsylvania Evidence § 608 (1987)). Black’s Law Dictionary (11th

ed. 2019) defines “credibility” as “The quality that makes something (as a

witness or some evidence) worthy of belief.”      One of the several principal

means to attack a witness’s credibility includes offering evidence to “prove

defects in the witness’[s] perception or recollection.” Palo, supra at 1056;

see also Pa.R.E. 607(b) (“The credibility of a witness may be impeached by

any evidence relevant to that issue, except as otherwise provided by statute

or these rules.”).

        In contrast to the perspective of my esteemed colleagues, the pertinent

question is not whether the prior accusations against the paramour were

untruthful, but whether, considering the timing and corresponding nature of

the alleged assaults, they bore upon the victim’s credibility in any manner.

For example, if there had been another assailant during the same time period,

perhaps the victim’s testimony against Appellant was colored by mistake,

confusion, or faulty memory. As framed by Appellant, the crux of the proffer

is that the victim accused someone else of assaulting her “around the time”

that the Appellant allegedly assaulted her. Appellant’s brief at 30. Appellant

argues, and I agree, that the timing of the other allegation is relevant

impeachment evidence. Although the majority reiterates Appellant’s position

generally, and stresses the absence of skepticism as to the prior assertions, it


                                       -4-
J-S12017-19


ignored the timing element and declined to explain why evidence of the

overlapping assaults was not admissible to challenge the victim’s recollection

of the assaults perpetrated by Appellant.

      Similarly, the fact that the allegations against Appellant spanned periods

prior to and following the alleged abuse by another individual when the victim

was seven years old does not negate the relevance of the evidence challenging

her recollection. It merely influences the weight that the jury attributes to it.

      For all of the forgoing reasons, I believe that the trial court abused its

discretion in refusing to permit Appellant to question the victim about the prior

allegations. The majority’s rationale ignores the plain fact that alternative

methods exist to impeach a witness’s credibility beyond attacking her

character for truthfulness. See Palo, supra at 1055-56 (quoting Leonard

Packel & Anne Poulin, Pennsylvania Evidence § 608 (1987)) (emphasis added)

(“There are several principal ways to attack a witness’ credibility: ‘evidence

offered to attack the character of a witness for truthfulness, evidence offered

to attack the witness’ credibility by proving bias, interest, or corruption,

evidence offered to prove defects in the witness’ perception or

recollection, and evidence offered to contradict the witness’ testimony.’”).

As Appellant offered the proposed impeachment evidence to prove defects in

the witness’s recollection of events that occurred approximately fourteen

years earlier, Appellant was not required to assert that the prior allegations




                                      -5-
J-S12017-19


against the paramour were false. Stated plainly, Appellant sought to challenge

the victim’s memory, not her penchant for truthfulness.

      Notwithstanding the court’s erroneous exclusion of the impeachment

evidence, I concur with my learned colleagues’ decision to affirm the

judgement of sentence because the exclusion of evidence was harmless. See

Commonwealth v. Chmiel, 889 A.2d 501, 521 (Pa. 2005) (“[A]n erroneous

ruling by a trial court on an evidentiary issue does not require us to grant

relief where the error was harmless.”).       Our Supreme Court discussed the

issue, as follows:

      Harmless error exists where: (1) the error did not prejudice the
      defendant or the prejudice was de minmis; (2) the erroneously
      admitted evidence was merely cumulative of other untainted
      evidence which was substantially similar to the erroneously
      admitted evidence; or (3) the properly admitted and
      uncontradicted evidence of guilty was so overwhelming and the
      prejudicial effect of the error was so insignificant by comparison
      that the error could not have contributed to the verdict.

Id. (quoting Commonwealth v. Robinson, 721 A.2d 344, 350 (Pa. 1998)).

I also emphasize that “[n]ot all errors at trial, ..., entitle an appellant to a new

trial and [t]he harmless error doctrine, as adopted in Pennsylvania, reflects

the reality that the accused is entitled to a fair trial, not a perfect trial[.]”

Commonwealth v. Fransen, 42 A.3d 1100, 1113 (Pa.Super. 2012).

      Instantly, the evidence of guilt was so overwhelming and the prejudice

so negligible that the preclusion of the prior allegations against the paramour

could not have contributed to the verdict. My review of the certified record

confirms that the Commonwealth presented compelling evidence to the jury,

                                       -6-
J-S12017-19


who found beyond a reasonable doubt, that Appellant habitually abused the

victim, his daughter, over a six year period beginning when she was four years

old.   The abuse paused only when the victim moved from the home but

occurred once more when she spent the night at Appellant’s residence three

years later. This evidence is unassailable.

       In support of his assertion of prejudice, Appellant argues, “The jury

balked at finding [Appellant] guilty . . . as it had to ask a question before

reaching a verdict.”    Appellant’s brief at 25.    Notwithstanding Appellant’s

protestations to the contrary, there is no evidence in the record that the jury

struggled to convict him.    Appellant’s assertion of prejudice implicates the

following facts. Prior to rendering unanimous guilty verdicts on all five counts,

the jury inquired of the court, “What year did the defendant’s deceased

brother move out of the defendant’s house?” See N.T., 9/6/17, at 273. The

question relates to testimony concerning the period that the paternal uncle

and aunt babysat the victim in Appellant’s home while her mother and

Appellant were unavailable. Significantly, there is no indication in the certified

record that the uncle assaulted the victim and there was no question of fact

relating to the uncle’s presence or absence in the home when Appellant

assaulted the victim. The uncle was not reported to have witnessed any of

the assaults, and the victim did not confide in him about either Appellant or

her mother’s former paramour. Hence, the fact that the jury asked an isolated

question of the trial court relating to the uncle is neither evidence of the jury’s


                                       -7-
J-S12017-19


hesitation to convict Appellant nor a rebuttal to the evidence that established

Appellant’s guilt beyond a reasonable doubt.     Thus, because the properly

admitted evidence of Appellant’s guilt was overwhelming and the prejudicial

effect of the court’s evidentiary error was insignificant by comparison, the

error could not have contributed to the jury verdict. See Chmiel, supra at

521. Accordingly, Appellant is not entitled to relief. Hence, I concur.




                                     -8-